EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1)(iii), we the undersigned agree that the Schedule 13G, to which this Joint Filing Agreement is attached as Exhibit 1, is filed on behalf of each of us. Date: February 14, 2008 HEARTLAND INDUSTRIAL ASSOCIATES, L.L.C. By: /s/ Daniel P. Tredwell Name: Daniel P. Tredwell Title: Managing Member HEARTLAND INDUSTRIAL PARTNERS, L.P. By:Heartland Industrial Associates, L.L.C., its General Partner By: /s/ Daniel P. Tredwell Name: Daniel P. Tredwell Title: Managing Member TRIMAS INVESTMENT FUND I, L.L.C. By:Heartland Industrial Associates, L.L.C., the General Partner of Heartland Industrial Partners, L.P., its Managing Member By: /s/ Daniel P. Tredwell Name: Daniel P. Tredwell Title: Managing Member METALDYNE INVESTMENT FUND I, L.L.C. By:Heartland Industrial Associates, L.L.C., the General Partner of Heartland Industrial Partners, L.P., its Managing Member By: /s/ Daniel P. Tredwell Name: Daniel P. Tredwell Title: Managing Member HIP SIDE-BY-SIDE PARTNERS, L.P. By:Heartland Industrial Associates, L.L.C., its General Partner By: /s/ Daniel P. Tredwell Name: Daniel P. Tredwell Title: Managing Member TRIMAS INVESTMENT FUND II, L.L.C. By:Heartland Industrial Associates, L.L.C., its Managing Member By: /s/ Daniel P. Tredwell Name: Daniel P. Tredwell Title: Managing Member METALDYNE INVESTMENT FUND II, L.L.C. By:Heartland Industrial Associates, L.L.C., its Managing Member By:/s/ Daniel P. Tredwell Name: Daniel P. Tredwell Title: Managing Member
